DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 3/17/2021 amended claims 1, 5, and 11, and added new Claims 13-17.  Claims 1-7, 9-11, and 13-17 are currently pending herein.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Galin (Applicant’s representative) on 4/07/2021.
The application has been amended as follows: 
In the Claims:
Replace Claim 16, with the following: 
	The method according to claim 11, wherein the vehicle further includes a fan in the airflow passage, the fan creating an air draw that sucks the blocking member toward the closed position.
Allowable Subject Matter
Claims 1-7, 9-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A vehicle comprising a cooling pack comprising an airflow passage in which at least two air-cooled elements are located and a passive shutter mechanism comprising a blocking member displaceable between: an open position in which each of the air-cooled elements are exposed to airflow through the airflow passage, and a closed position in which the blocking member blocks the air flow to one of the air-cooled elements and leaves the remaining air-cooled elements exposed to the air flow and wherein displacement of the blocking member is made using motion of the vehicle so that the blocking member is in the open position during forward movement of the vehicle and is in the closed position while the vehicle is at rest not moving wherein the blocking member is moved from the open position to the closed position by air flow relative to the forward movement of the vehicle that acts on a portion of the passive shutter mechanism that is located underneath the vehicle and outside the airflow passage of the cooling pack
The prior art discloses similar examples of self-balancing vehicles (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claims as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JAMES M DOLAK/Primary Examiner, Art Unit 3618